Citation Nr: 0308980	
Decision Date: 05/13/03    Archive Date: 05/20/03

DOCKET NO.  02-03 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to additional monthly dependency and indemnity 
compensation pursuant to 38 U.S.C.A. § 1311(a)(2).


REPRESENTATION

Appellant represented by:	Denton M. Hatch, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from October 1943 to March 
1946.  He died on December [redacted], 2001.  The appellant is his 
surviving spouse.

This appeal arises from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  In this decision, the RO granted 
entitlement to service connection for the veteran's death and 
dependency and indemnity compensation as his surviving 
spouse.  The claimant appealed this decision on the basis 
that she was entitled to additional monthly dependency and 
indemnity compensation (enhanced DIC) pursuant to 38 U.S.C.A. 
§ 1311(a)(2) (West 2002).


FINDINGS OF FACT

1.  Sufficient evidence for an equitable decision of the 
issue on appeal has been obtained.

2.  The veteran was separated from active military service on 
March 8, 1946.

3.  An informal claim for post traumatic stress disorder 
(PTSD) was not received by VA prior to June 6, 1994.

4.  The veteran submitted a formal claim for entitlement to 
service connection for PTSD on June 6, 1994.    

5.  The veteran was awarded service connected for PTSD 
effective from June 6, 1994, with a 70 percent rating from 
June 6, 1994, and a 100 percent rating from July 27, 1998.

6.  The veteran died on December [redacted], 2001.


CONCLUSION OF LAW

The criteria for enhanced DIC, pursuant to 38 U.S.C.A. § 
1311(a)(2), have not been met.  38 U.S.C.A. §§ 1311(a)(2), 
5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.5(e), 
3.159, 19.5, 20.1106 (2002); VAOPGCPREC 9-2000 (Dec. 8, 
2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the appellant is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  As 
discussed below, the development conducted by VA in this case 
fully meets the requirements of 38 U.S.C.A. §§ 5103, 5103A.  
The recent publication of new regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA) does not 
require further development because, "the provisions of (the 
new regulations) merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA."  66 
Fed.Reg. 45620, 45629 (Aug. 29, 2001); see also 38 C.F.R. 
§ 3.159 (2002).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application. 

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In the Board's letter of March 2003, VA informed 
the appellant of the actions she must take and the type 
evidence required in order to establish her entitlement to 
enhanced DIC under the provisions of 38 U.S.C.A. 
§ 1311(a)(2), as well as of who was responsible for producing 
and obtaining evidence.  She was specifically informed in 
this letter she would be required to submit evidence tending 
to show at the time of the veteran's death that he was in 
receipt of, or hypothetically was entitled to receive, 
compensation for a service connected disability that was 
rated totally disabling for a continuous period of at least 
eight years immediately preceding his death.  Due to the 
veteran's effective date of service connection, the appellant 
was also inform that she needed to submit evidence that the 
veteran had filed a claim for service connection, or VA had 
received an informal claim for service connection, prior to 
June 6, 1994.  A letter issued in February 2002 informed the 
appellant what actions VA would undertake.  This letter also 
informed the appellant at what point, based on the 
adjudication process, that further development action by VA 
would be ceased.  In the Statement of the Case (SOC) of April 
2002, VA specifically notified the appellant of the evidence 
that it had considered.  The SOC also notified her of the 
pertinent laws and regulations and the reasons and bases for 
VA's decision.  She was provided the opportunity to submit 
additional argument based on these provisions.  Based on the 
above analysis, the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) have been met.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  All records 
pertinent to the current claim in the possession of the 
Federal government have been obtained, to include service 
records and VA examination reports.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  The 
veteran noted on his compensation examinations in recent 
years that he had not sought treatment for his only service-
connected disability, that is, his post-traumatic stress 
disorder (PTSD) and that he did not submit a claim for PTSD 
until he approached VA in 1994.  Neither has the appellant 
alleged that he was ever treated for this disorder or 
received Workers' Compensation or Social Security 
Administration disability benefits, and there is no 
indication that other Federal department or agency records 
exist that should be requested.  See 38 U.S.C.A. § 5106.  
Since this case concerns a legal issue, that is whether the 
veteran factually had or hypothetically was entitled to a 
total disability evaluation for the continuous eight years 
prior to his death, a VA compensation examination or medical 
opinion is not warranted.  As discussed below, only evidence 
in existence at the time of the veteran's death can be used 
in making a determination under the provisions of 38 U.S.C.A. 
§ 1311(a)(2).  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(1).  Since there is no indication or contention that 
the medical record is not complete for the period prior to 
the veteran's death, VA's duty to notify the appellant of an 
inability to obtain identified records is not invoked.  See 
38 U.S.C.A. § 5103A(b)(2), (3); 38 C.F.R. § 3.159(e).  By 
letter of May 2002, the RO informed the appellant that her 
case was being forwarded to the Board and, in effect, that it 
would not undertake any further development regarding this 
claim.  The Board letter of March 2003 also informed the 
appellant that without identification of pertinent evidence, 
VA would take no further development actions.  The appellant 
indicated on her substantive appeal of April 2002 that she 
did not wish to appear at a hearing before VA. 

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2) (2002).  Consistent with the new duty-
to-assist regulations, after reviewing this case, the Board 
determined that the appellant had not been provided with 
sufficient notification of the VCAA and such notification was 
sent to her and her representative, directly by the Board, in 
March 2003.  In addition, the appellant submitted directly to 
the Board a letter from a physician that had provided the 
veteran's prior VA compensation examinations.

On May 1, 2003, prior to the Board's consideration of the 
claim on appeal, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the new duty-
to-assist regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii) (2002).  See Disabled American Veterans, et. al., 
v. Secretary of Veterans Affairs, ___ F.3d ___, Nos. 02-7304, 
-7305, -7316 (Fed. Cir. May 1, 2003).  That decision 
emphasized the Board's status as "primarily an appellate 
tribunal," and held that 38 C.F.R. § 19.9(a)(2) is invalid 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (that is, the RO) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit further held that 38 C.F.R. 
§ 19.9(a)(2)(ii) is invalid because, in providing only 30 
days for an appellant to respond to a notice from the Board 
that information or evidence is needed from the appellant, it 
violates the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request.  

Even after consideration of the above Federal Circuit 
decision, the Board finds that remand to the RO in this case 
would be senseless and needlessly delay an equitable outcome.  
As discussed below, the letter from the physician submitted 
by the appellant in July 2002 cannot be used in adjudicating 
this claim.  Thus, there is no need for the RO to review of 
this evidence.  In addition, it is simply senseless to remand 
this case so that the RO can provide the same notification of 
the provisions of the VCAA that the Board has already 
provided in March 2003.  To the extent that VA, through the 
Board, has failed to comply with the holding in the Federal 
Circuit case, or in anyway has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affected the outcome of the case." ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is not a scintilla of evidence that 
any failure on the part of VA to further comply with the VCAA 
or the above Federal Circuit decision reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  In this regard, while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Here, there is no indication that any evidence could be 
obtained showing that the veteran filed a claim for service 
connection for PTSD prior to June 1994.  During his lifetime 
he denied receiving any treatment for PTSD prior to 1994 and 
indicated that he did not file a claim until 1994.  
Additionally, only evidence in the veteran's claims file or 
VA custody prior to the veteran's death may be considered in 
adjudicating this claim.  

Based on the above analysis, no reasonable possibility exists 
that further notice or assistance would aid in the 
substantiation of the appellant's claim. See   
38 § U.S.C.A. 5103A; 38 C.F.R. § 3.159(d).  In addition, as 
the appellant has been provided the opportunity to present 
evidence and arguments on her behalf and availed herself of 
those opportunities, appellate review is appropriate at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).




Entitlement to Enhanced DIC

DIC shall be paid to a surviving spouse at a specified 
monthly rate.  This rate shall be increased by a certain sum 
in the case of the death of a veteran who at the time of 
death was in receipt of or was entitled to receive (or but 
for the receipt of retired pay or retirement pay was entitled 
to receive) compensation for a service-connected disability 
that was rated totally disabling for a continuous period of 
at least eight years immediately preceding death.  
Additionally, in determining the period of a veteran's 
disability for purposes of the preceding sentence, only 
periods in which the veteran was married to the surviving 
spouse shall be considered.  38 U.S.C.A. § 1311(a)(2); 38 
C.F.R. § 3.5(e).  Except with respect to benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain cases involving 
individuals whose VA benefits have been forfeited for treason 
or subversive activities, issues involved in a survivor's 
claim for death benefits will be decided without regard to 
any prior disposition of those issues during the veteran's 
lifetime.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1106.

In Hix v. Gober, 225 F. 3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to enhanced DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), 38 C.F.R. § 20.1106 does permit VA to consider 
whether the veteran, although not actually in receipt of a 
total evaluation for the requisite period of time, was 
nonetheless hypothetically entitled to receive such 
evaluation based upon a de novo review of the evidence on 
file.  The Federal Circuit also appeared to suggest that the 
"entitled to receive" provision of § 1311(a)(2) requires de 
novo determination of the veteran's disability, upon the 
entirety of the record, including any new evidence presented 
by the surviving spouse.  Id. at 1379-81.

Following the issuance of the Federal Circuit opinion in Hix, 
the Board sought a VA General Counsel opinion specifically 
with respect to the evidence to be considered in 
determinations of hypothetical entitlement for purposes of 
38 U.S.C.A. § 1311(a)(2).  See VAOPGCPREC 9-2000.  In 
December 2000, VA General Counsel issued a precedential 
opinion which found that the Federal Circuit's language in 
the Hix opinion regarding consideration of new evidence 
presented by the surviving spouse was obiter dictum (words of 
an opinion entirely unnecessary for the decision of the case) 
and not binding precedent as to claims for DIC under 38 
U.S.C.A. § 1311(a)(2) because the specific holding of the 
Federal Circuit was to affirm the United States Court of 
Appeals for Veterans Claims' (Court) earlier decision in Hix 
authorizing consideration of entitlement to additional DIC 
benefits on a "hypothetical" theory.  The Federal Circuit's 
statement, at the very end of its opinion, mentioning 
consideration of any new evidence submitted, conflicted with 
earlier holdings by the Courts' decisions indicating that 
hypothetical entitlement exists when the "evidence in the 
veteran's claims file or VA custody prior to the veteran's 
death" show that the veteran was entitled to a total 
disability rating for the specified period prior to death.  
See Green v. Brown, 10 Vet. App. 111, 118 (1997); Cole v. 
West, 13 Vet. App. 268, 274 (1999).  This VA General Counsel 
opinion specifically concluded that the Federal Circuit's 
decision in Hix did not require VA to accept and consider 
evidence submitted after a veteran's death and offered to 
establish, under 38 U.S.C.A. § 1311(a)(2), that the veteran 
was "entitled to receive" compensation from VA during his 
lifetime for a service-connected disability that was rated 
totally disabling for a continuous period of at least eight 
years immediately preceding his death.  Moreover, the Board 
is absolutely bound by precedential opinions of VA General 
Counsel.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 19.5.  Whatever 
a court of competent jurisdiction may do prospectively, or in 
this case should the appellant appeal, VAOPGCPREC 9-2000 is 
currently in full force and effect.

A review of the veteran's service medical records reveals no 
evidence of treatment for, or a diagnosis of, a psychiatric 
disability.  On his separation examination of March 1946, his 
psychiatric evaluation was noted to be normal.  Prior to June 
1994, the veteran filed formal claims for entitlement to 
service connection for a bilateral foot disability.  This 
claim was denied.  There was no other indication in the 
available records prior to June 1994 that the veteran 
suffered with a psychiatric disorder.

On June 6, 1994, the veteran filed a formal claim for 
entitlement to service connection for hearing loss, tinnitus, 
and PTSD.  From June 1994 to the time of his death, he 
periodically submitted evidence to support his claim for 
increased evaluation of his PTSD.  During his compensation 
examinations conducted after June 1994, the veteran 
consistently denied receiving any ongoing treatment for his 
PTSD.  In October 1994, he said that he never had any 
treatment from a medical provider for any mental health 
concerns.  He also indicated that he had not discussed his 
war experiences with anyone other than his wife until he 
recently approached his representative.  The appellant later 
reported in a statement received in January 2002 that the 
veteran did not visit VA until 1994, at which time he was 
told he should be tested for PTSD.  

By rating decision of November 1994, entitlement to service 
connection for hearing loss and tinnitus was denied.  The 
veteran never contested these determinations.  However, the 
RO did grant entitlement to service connection for PTSD.  His 
PTSD was evaluated under VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 4.130, Diagnostic Code 9411 as 10 
percent disabling, effective on June 6, 1994.  In a rating 
decision of August 1997, this rating was increased to 70 
percent disabling, effective on June 6, 1994.  Finally, in a 
rating decision of August 1999, the RO granted an increased 
evaluation to 100 percent, effective from July 27, 1998.

Based on the Board's review of the veteran's claims file, it 
is determined that the only disability he was awarded service 
connection for was his PTSD.  The appellant has raised no 
contentions that the veteran was entitled to service 
connection for any other disability.  In addition, the 
veteran had not in fact been evaluated 100 percent disabled 
due to PTSD for the eight years prior to his death.  In fact, 
he was service connected for PTSD for less than eight years.    

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a).  As there was no communication of any type prior 
to June 1994 that indicated the veteran suffered with, or 
sought compensation for, a psychiatric disability, the Board 
finds that an informal claim for service connection for PTSD 
was not received by VA prior to June 6, 1994.  The veteran 
also denied receiving any medical treatment for a psychiatric 
disorder prior to 1994.  See 38 C.F.R. § 3.158.

Under the provisions of 38 C.F.R. § 3.400(a)(2), the 
effective date for entitlement to service connection must be 
set at the day following separation from active service or 
date entitlement arose if claim is received within one year 
after separation 
from service.  Otherwise, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  The veteran was separated from military service on 
March 8, 1946, and did not submit a claim for entitlement to 
service connection for PTSD until June 6, 1994.  It is 
obvious this claim was not received within one year of his 
separation from active service.  Thus, his award of service 
connection cannot be made effective prior to June 6, 1994.

According to the veteran's Certificate of Death, he died on 
December [redacted], 2001.  Based on this date of death, a continuous 
period of eight years prior to death would have begun on 
December [redacted], 1993.  Even if the Board made a factual 
determination that the veteran was totally disabled due to 
PTSD for eight years prior to his death, he could not be 
hypothetically entitled to service connection for eight 
continuous years as the date of his claim for service 
connection was substantially later than December [redacted], 1993.  
That is, as a matter of law and regulation, the veteran was 
not entitled to any compensation for his PTSD prior to the 
date of his claim on June 6, 1994.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994). 

Based on the above analysis, the Board finds that the veteran 
had not in fact been evaluated as 100 percent disabled for 
eight continuous years prior to his death.  In addition, as a 
matter of law and regulation, the Board finds that the 
veteran could not be hypothetically entitled to a total 
disability evaluation for eight continuous years prior to his 
death.  The Board, therefore, finds that the appellant's 
claim for entitlement to enhanced DIC benefits under the 
provisions of 38 C.F.R. § 1311(a)(2) must be denied.




ORDER

Entitlement to additional monthly dependency and indemnity 
compensation pursuant to 38 U.S.C.A. § 1311(a)(2), is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

